Ferguson, Judge
(concurring in the result):
I concur in the result.
I agree with the conclusion of the principal opinion that an enlisted member of the military service has such a property interest in a Class Q allotment check, designed to pay a basic allowance for quarters, that the endorsement thereon of his wife’s signature does not constitute an injury to her upon which the competency of her testimony over his objection may be predicated. I premise my concurrence upon the member’s contribution to the allowance represented by the instrument; the clear intent of Congress that he be “entitled to receive a basic allowance for quarters,” 37 USC §252, 50 USC App § 2204; and the fact that the Army recognizes such property interest in him by seeking initially to collect erroneous overpayments from the pay and allowances to which he may otherwise be entitled. United States v Johnson, 166 F Supp 640 (MD NC) (1958); United States v Robbins, 151 F Supp 3 (ED *516Wis) (1957); United States v Teehan, 140 F Supp 465 (ED NY) (1956); Army Regulation 37-104, paragraph 5-95. Whether that property interest is also sufficient to bar the accused’s conviction of forgery of such an allotment check is not now before us.
I disagree, however, with the implication of the principal opinion that the question of an injury to the wife’s interest should be determined by State law. The competency of a witness is a matter involving the law of evidence and is solved by reference to the law of the forum. Pritchard v Norton, 106 US 124, 1 S Ct 102, 27 L ed 104. Nor should we burden law officers with a rule requiring them to search out variant precedents and to decide competency according to the capricious factor of a spouse’s domicile. See United States v Bryson, 3 USCMA 329, 12 CMR 85. Cf. United States v Roark, 8 USCMA 279, 24 CMR 89, in which the problem was discussed in connection with the admissibility of juvenile court proceedings for impeachment purposes.
I therefore concur in the reversal and remand of the instant case.